FINDINGS OF FACT AND CONCLUSIONS OF LAW
CLEMON, District Judge.
In this action under 42 U.S.C. § 2000e et seq., plaintiff Clarence Jackson claims that he was removed from his position as head basketball coach at Banks High School because of his race. Based on the following Findings of Fact and Conclusions of Law, plaintiff has carried his burden of proof and is entitled to the appropriate relief.
FINDINGS OF FACT
The Prima Facie Case
1. Plaintiff Clarence Jackson is a black male citizen of Alabama. He played basketball in high school; and he graduated from Birmingham’s Ramsey High School in 1975. He received a bachelor’s degree in Health and Physical Education from Alabama A & M University. He did not play varsity basketball in college. For two years following college graduation, Jack*1165son worked as a part time YMCA gym leader, supervisor, and basketball coach.
2. Jackson was hired by the defendant Birmingham Board of Education (“BBE”) in January, 1981. He was assigned to Gate City Elementary School for a year and a half; and in August, 1982, he was transferred to Ramsey High School. Jackson gained continuing service status, i.e., tenure, in May 1984.
3. While assigned to Ramsey, Jackson taught physical education/health courses and served as B-team basketball coach. Plaintiff capably performed his job at Ramsey.
4. Jackson learned of the 1984-85 head coaching vacancy at Banks High School by word of mouth. The BBE does not post notices of vacancies in head basketball coaching positions; and there are no written, objective criteria by which applicants for such positions are evaluated.
5. Jackson transferred to Banks High School on August 23, 1984; and he was given the job of head basketball coach and physical education teacher. When he was appointed head basketball coach, Jackson was as qualified to fill the position as any other teacher.1
6. Jackson quickly realized during his first year at Banks High School that the varsity basketball program was unorganized and the players undisciplined. The players lacked knowledge of the fundamentals of basketball; they could not dribble without watching the basketball; their eye-hand coordination was poor; and they were in poor physical shape. The basketball program needed rebuilding — a process which ordinarily takes from two years, at a minimum, to a maximum of four years.
7. Banks High School started as an all-white school. Its student body and faculty were desegregated prior to the achievement of unitary status by BBE.
8. Jackson embarked on a program of rigorous conditioning of his players. He was somewhat stymied in his efforts because the residents of the white neighborhood surrounding Banks High School objected to the black players running through their neighborhood; and they verbally abused the black players with racial taunts and slurs. Jackson complained of the racial slurs to principal Palmatier, but Palmatier’s only suggestion was that the team run elsewhere.
9. Jackson’s win-loss record during his two years at Banks was 2-38.
10. During his first year at Banks, Jackson was the coach of both the varsity and the B-team. He had no assistants. The varsity team’s uniforms were outworn. Moreover, the roof of the gymnasium leaked and its floor had started buckling. The gym, including the bleachers, needed painting and repairs. All these conditions affected the success of Jackson’s teams.
11. BBE has delegated its duty and responsibility of assigning coaching duties at Banks High School to the principal of the school. It has also delegated its authority to remove coaches at the school to the principal.
12. A new principal, Robert A. Palmatier, was assigned to Banks for the 1985-86 school year. Like his predecessors at Banks High School, Palmatier is white.
13. Sometime before the commencement of the 85-86 school year, Palmatier had decided to appoint a new white teacher in the system, Dale Hardiman, as the varsity coach at Banks.
14. Shortly after the commencement Of the school year, Palmatier formally appointed Hardiman as varsity coach; and he appointed Jackson to the newly created position of men’s soccer coach. This involuntary transfer of Jackson from varsity coach to soccer coach violated the Alabama Tenure Law.
15. Recognizing that Palmatier had violated Jackson’s rights as a tenured teacher, the school superintendent ordered that Jackson be restored to his position as varsity coach. Jackson served as coach from September 24, 1985 until February 24, 1986.
*116616. During the first half of the second semester, on February 24, 1986, Palmatier again notified Jackson that he was being relieved of his coaching duties, effective immediately. Jackson again filed a grievance, which was sustained. Jackson therefore ostensibly remained the varsity basketball coach for the remainder of the school year.
17. On May 30, 1986, Palmatier notified Jackson that he had not been assigned any coaching positions for the upcoming school year.
18. Jackson was replaced by Dale Hardiman.
19. Jackson is the only black person ever to serve as the varsity basketball coach or football coach at Banks High School.

The Articulated Reasons

20. The defendant BBE has articulated two reasons for Jackson’s removal: (a) his win-loss record and (b) the availability of a more qualified coach, Dale Hardiman.

The Pretext

21. The success of a high school coach is not measured by his/her win-loss record in the Birmingham school system. According to BBE’s Executive Director of Athletics, “[t]here are factors far more important than win-loss records in determining whether a coach is a good coach.”
22. Ensley High School’s varsity basketball team had a three-season losing cycle between 1985 and 1988, and the coach was not replaced at the end of the second year.
23. Wenonah High School’s basketball team had a two-season losing cycle between 1984 and 1986; the coach was not replaced at the end of the second year.
24. West End High School’s varsity basketball team had a two-year losing streak between 1986 and 1988; yet the coach was not replaced at the end of the second year.
25. Huffman High School’s varsity team had a two-year losing cycle between 1983 and 1985; the coach was not replaced at the end of the second year.
26. Palmatier implemented a scheme and course of action designed to frustrate Jackson’s success as a coach of the varsity team. Contrary to the customary practice at Birmingham high schools, the B-Team coach, Dale Hardiman, was not required to assist with the varsity team. In fact, Hardiman was given another teacher as assistant B-Team coach during the time when Jackson had no assistant coach.
27. With two exceptions, Palmatier denied Jackson’s requests for supplies and equipment. He frustrated Jackson’s efforts to use volunteer assistant coaches with the varsity team. He suggested that Jackson “reconsider” a planned practice workshop on the day before a scheduled game, because “[s]ince we played John Carrol [High School] successfully without a day-before practice, it would seem that we could risk facing Jones Valley [High School] with similar preparation.” PX 13.
28. Palmatier acquiesced in the racially disparate treatment and non-support of Jackson by the all-white Boosters Club, a parent support group for the athletic programs of the school. For example, on January 9, 1986, the Boosters Club gave Hardiman a $50 “gift”; Jackson received nothing. Three months later, it gave Hardiman $100 and Jackson the inexorable zero. PX 67.
29. Palmatier would sometimes come into the gym, sit down, and take notes while Jackson coached the team — attempting to convey to the players that he was not satisfied with Jackson’s performance.
30. Palmatier conspired with Hardiman to undermine Jackson’s authority and success. For example, after Jackson had expelled a junior from the varsity team, Hardiman, with Palmatier’s approval, placed this junior on the B Team — in violation of the BBE policy under which the B Team is reserved for freshmen and sophomores. Palmatier never suggested that Hardiman assist Jackson with the varsity team.
31. Palmatier made numerous unsubstantiated and groundless charges against Jackson in a February 24, 1986 letter. His trial testimony confirmed the factual inac*1167curacies and baseless nature of most of the charges.
32. Palmatier often criticized Jackson for conduct which Hardiman also engaged in. Generally, Hardiman did not receive similar criticisms from Palmatier.
33. Palmatier’s 1985-86 evaluation of Jackson is not credible; it was merely another instrument by which Palmatier sought to implement his August 1985 decision to replace Jackson.
34. When Hardiman was hired by BBE, it knew that he had been terminated by the Jefferson County Board of Education for sexual misconduct involving a female student. Palmatier was also aware of this fact.
35. As of August 10, 1985, Palmatier had decided to replace Jackson. On that date, Palmatier offered the job of varsity coach to Dale Hardiman.
36. BBE recognizes that players are aware of the coach’s responsible for their success. James Dial was coached at Banks by both Jackson and Hardiman. Hardiman describes Dial as his best player in the 1986-87 season. Dial attributes his success as a basketball player to Jackson, rather than Hardiman.
37. Although Hardiman’s win-loss record is superior to that of Jackson, Jackson is the better coach. Jackson teaches the basic fundamentals of basketball to his students; Hardiman does not. Jackson emphasizes academic achievement; Hardiman does not. Jackson requires that his students engage in conditioning exercises; Hardiman does not. Jackson teaches skill or strategy shots and requires each player to maintain a play book; Hardiman does not. Jackson is a role model for his team; Hardiman is not. Jackson insists on teamwork and a well-disciplined team; Hardiman does not. Jackson shows genuine concern for the welfare of his players — providing meals and transportation at his personal expense when the players are unable to afford it; Hardiman does not. Jackson assists his players in obtaining college scholarships; Hardiman does not.
38. Though Jackson’s two seasons as varsity coach were losing seasons, they were learning seasons for the players. Hardiman’s winning season in 1986-87 was the harvest of Jackson’s labors in the two preceding years. The performance of Jackson’s team improved substantially during his second year. For example, Phillips High School’s team outscored Banks by ten points in their first game; but in their last game during Jackson’s second season, double overtime was required.
39. Hardiman’s second season at Banks, 1987-88, was a losing season.
40. In his first year at Banks, when he served as B-Team coach, Hardiman’s team lost three-fourths (%) of their games. In fact, it had only won one game prior to the time that Hardiman placed a junior, Ikner, on the team.
41. Hardiman was an all-county and all-state high school basketball player. He made the Coca-Cola all-American basketball team. He successfully coached at Bottenfield Jr. High School and Warrior High School, in the Jefferson County school system, prior to his discharge in 1981. His Warrior High School team won the state tournament.
42. After his discharge, Hardiman left the field of education and worked as a restaurant manager. He was fired from this job in 1985 for, in his words, “using foul language to one of my co-managers.”
43. In April of 1986, Palmatier was advised that Hardiman and some of the high school students had been “fooling around”, at a school function, and that a female student had sat in his lap. Palmatier says that he verbally warned Hardiman about his conduct, as he considered it to be inappropriate behavior.
44. One of the reasons for Palmatier’s decision to replace Jackson with Hardiman is that he and the Boosters Club wanted a white coach so that more white students would be attracted to the basketball program at the school.
45. Although the Birmingham school system has been declared to be unitary, the statistics reflect that the traditionally white high schools Banks (61%), Huffman (49%), *1168Ensley (40%), Ramsay (63%), and Wood-lawn (45%) have the highest percentage of white teachers. On the other hand, the traditionally black high schools Carver (22%), Jackson-Olin (23%), Parker (21%), and Wenonah (22%) have the lowest percentage of white teachers. Whites constitute 36% of the teachers in the Birmingham school system.
46. Banks, Huffman, Ensley, Ramsay, and Woodlawn High Schools have never had black principals — though one or more vacancies occurred at each of them between 1981 and 1985. Carver, Jackson-Olin, Hayes, and Wenonah have never had a white to fill a principalship vacancy.
47. The articulated reasons for Jackson’s removal as varsity basketball coach at Banks High School are not credible.
48. The articulated reasons for Jackson’s removal as varsity basketball coach at Banks High School are a pretext for racial discrimination.
49. Jackson's race was a motivating factor for Palmatier’s decision to remove him as varsity basketball coach at Banks High School.

Damages

50. Plaintiff has suffered $4,009.33 in damages as a proximate result of defendant’s removal of him as varsity basketball coach at Banks High School.
CONCLUSIONS OF LAW
1. This Court has jurisdiction of this action under 42 U.S.C. § 2000e et seq.
2. Plaintiff has carried his ultimate burden of proof that he was removed by defendant from his position as head basketball coach at Banks High School because of his race.
3. Plaintiff is entitled to reinstatement, backpay, prejudgment interest, and injunctive relief.
By separate order, plaintiff shall be granted the relief to which he is entitled.
FINAL JUDGMENT AND PERMANENT INJUNCTION
Based on the accompanying Findings of Fact and Conclusions of Law, it is hereby, ORDERED, ADJUDGED, DECREED and DECLARED as follows:
1. The defendant BIRMINGHAM BOARD OF EDUCATION, its agent, ROBERT A. PALMATIER, officers, servants, and employees, and those in active concert or participation with them who receive actual notice of this order are hereby PERMANENTLY ENJOINED from discriminating against plaintiff CLARENCE JACKSON on account of his race.
2. The defendant BIRMINGHAM BOARD OF EDUCATION and its agent ROBERT A. PALMATIER, are hereby ENJOINED to forthwith reinstate plaintiff CLARENCE JACKSON in the position of head basketball (varsity) coach at Banks High School.
3. The defendant shall pay to plaintiff the sum of Four Thousand Nine and 33/100 Dollars ($4,009.33) as accumulated backpay and prejudgment interest.
4. Plaintiff shall have and recover of defendant a reasonable attorney’s fee, and reimbursement of expenses, to be set hereafter by the Court in the absence of agreement between the parties.
5. The costs of this action are hereby taxed against defendant, for which execution shall issue.

. In the Birmingham school system, coaches are hired as teachers first and then coaches.